GRADY, J.,
concurring:
I concur in the opinion of the majority, and would add that our decision to reverse the trial court results from the application of two doctrines frequently used in construing insurance policies. First, we have recognized that the notion of "bargaining" has little real application in the relationship of the insured and insurer. Most applicants take what they can get, at least in the basic policy, and are certainly not in an equal position with the insurance provider to insist on changes they may want. Second, we recognize that the System of regulation as set forth in R.C. Chapter 3902, and particularly in R.C. 3902.08 requiring that policies be approved by the Superintendent of Insurance, requires that all policy holders be treated by carriers in a uniform fashion. Thus, if we hold that Progressive's coverage of Koerber extended beyond the usual cancellation date, that coverage must in its basic form be the same as issued to all other policyholders at that time and not simply an extension of the former coverage no longer granted to any policyholder.
Applying the foregoing doctines, we may find that the trial court erred in its finding of fact concerning the nature of the coverage extended. Absent that conclusion, we may not reverse the trial court on the error alleged.